FILED
                                                              United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                  Tenth Circuit

                             FOR THE TENTH CIRCUIT                December 16, 2015
                         _________________________________
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
TONYA MCDANIEL,

      Plaintiff - Appellant,
and

ASHLEY MCDANIEL,

      Plaintiff,

v.                                                     No. 15-1302
                                              (D.C. No. 1:15-CV-00989-LTB)
CITY AND COUNTY OF DENVER;                               (D. Colo.)
DENVER DISTRICT ATTORNEY;
INTERNAL AFFAIRS; INDEPENDENT
MONITOR; GLEN LEVY; DIANE
ARAGON; OFFICER CHERYL SMITH;
OFFICER W. BOHM, badge number
13070; OFFICER LITTLE, badge number
07040; DETECTIVE LORI FREUND;
JUDGE KENNETH LAFF,

     Defendants - Appellees.
–––––––––––––––––––––––––––––––––––
ASHLEY MCDANIEL,

      Plaintiff - Appellant,

and

TONYA MCDANIEL,

      Plaintiff,
v.
                                                       No. 15-1303
CITY AND COUNTY OF DENVER;                    (D.C. No. 1:15-CV-00989-LTB)
DENVER DISTRICT ATTORNEY;                                (D. Colo.)
INTERNAL AFFAIRS; INDEPENDENT
MONITOR; GLEN LEVY; DIANE
ARAGON; OFFICER CHERYL SMITH;
OFFICER W. BOHM, badge number
13070; OFFICER LITTLE, badge number
07040; DETECTIVE LORI FREUND;
JUDGE KENNETH LAFF,

      Defendants - Appellees.

                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before TYMKOVICH, Chief Judge, HARTZ, and MORITZ, Circuit Judges.
                 _________________________________

      Tonya McDaniel and Ashley McDaniel appeal the district court’s dismissal of

their complaint for failure to comply with two court orders. Because we conclude that

the McDaniels have forfeited appellate review, we affirm.

      The McDaniels, representing themselves, attempted to sue 12 defendants for

19 claims related to the investigation of a property dispute. The district court

dismissed the complaint without prejudice under Fed. R. Civ. P. 41(b) for failure to

comply with two court orders to cure deficiencies in the complaint. On appeal, the

McDaniels ask this court “to reopen the case and allow it to simply be heard by the

courts.” Aplt. Br. at 4. They argue “dismissal was a harsh way to end the proceedings

due to the case.” Id.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value. See
Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
                                           2
       We review a district court’s dismissal of an action under Rule 41(b) based on a

party’s failure to comply with a court order for an abuse of discretion. See Gripe v.

City of Enid, 312 F.3d 1184, 1188 (10th Cir. 2002).

       Because the McDaniels proceed pro se, we liberally construe their brief and

apply a more forgiving standard than the standard we apply to attorney-drafted

filings. Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.

2005). But pro se parties must follow the same procedural rules that govern other

litigants. And we won’t act as their advocate by formulating arguments or scouring

the record on their behalf. Id.

       In their brief, the McDaniels don’t argue the district court incorrectly applied

the facts or the law. Nor do they offer any legal authority, citations to the record, or

legal argument for us to review. See Fed. R. App. P. 28(a)(8)(A) (requiring

“appellant’s contentions and the reasons for them, with citations to the authorities

and parts of the record on which the appellant relies”); Bronson v. Swensen, 500 F.3d

1099, 1104 (10th Cir. 2007) (noting we routinely refuse to consider arguments that

fail to meet Rule 28’s requirements). Because the McDaniels have forfeited appellate

review by failing to assert a legal argument, we affirm the district court’s dismissal

of their complaint.

       Finally, because we conclude the McDaniels have failed to offer “a reasoned,

nonfrivolous argument” on appeal, McIntosh v. U.S. Parole Comm’n, 115 F.3d 809,

812 (10th Cir. 1997) (internal quotation marks omitted), we deny their motions to



                                            3
proceed in forma pauperis and remind them of their immediate obligation to pay the

filing fee in full.

                                         Entered for the Court


                                         Nancy L. Moritz
                                         Circuit Judge




                                         4